Citation Nr: 1451348	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The claim for service connection for asbestosis was previously denied in a final rating decision dated in November 1994.  However, relevant service records were subsequently received from the service department.  As a result, the claim is adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.

The Board remanded the case for further development in February 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals an October 2014 appellant brief.  The remaining documents are either duplicative of evidence currently contained in the physical claims file or irrelevant to the issues on appeal.   


FINDINGS OF FACT

1.  The Veteran's right knee disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service.

2.  The Veteran does not have a respiratory disorder that manifested in service or that is related to his military service, including asbestos exposure.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A respiratory disorder was not incurred in service. 38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent letters to the Veteran in December 2005, February 2006, March 2006, February 2007, and May 2010.  Those letters collectively informed him of the evidence necessary to substantiate his claims for service connection and of the division of repsonsibilities in obtaining such evidence.  They also explained how disability ratings and effective dates are determined.  The claims were subsequently readjudcated in a supplemental statement of the case. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the Board notes that the Veteran and his representative have not alleged any prejudice as a result of the notification, nor has any been shown. See Shinseki v. Sanders, 29 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

The Veteran was also afforded VA examinations in October 1994, December 2006, and April 2013. The VA examinations were based on history provided by the Veteran, an in-person examination of the Veteran, and an accurate review of the claims file.  The VA examiners provided a reasoned opinion that sufficiently informed the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Accordingly, the Board finds the VA examinations and medical opinions are adequate to decide the appeal.

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at two hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Additionally, the actions of the AOJ are in substantial compliance with the Board's February 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ sought and obtained additional relevant records and afforded the Veteran the appropriate VA examinations. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  
 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, the Veteran's claim for a right knee disorder includes a claim of arthritis, which is one of the listed chronic disorders as set forth at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  As a result, the provisions pertaining to a presumption of service connection for certain chronic disorders, to include arthritis, are for application in the present case. 

Moreover, for disabilities that are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions pertaining to continuity of symptomatology as set forth at 38 C.F.R. § 3.303(b) are for application with respect to the right knee claim. 

The Board notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims. See VA Adjudication Procedures Manual Rewrite (M21-1MR), IV.ii.2.C.9; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1MR.IV.ii.2.C.9.c-d.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service. Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


I.  Right Knee Disorder 

The Veteran's service treatment records do not coument any complaints, treatment, or diagnosis of a right knee disorder.  His November 1970 discharge examination also found his lower extremities to be normal.  

Post-service treatment records show that the Veteran first complained of right knee pain in September 2003.  Records then docment complaints of pain in the right knee with a diagnosis of osteoarthritis and potential meniscus tear in February 2005.  Records from June 2005 also note an internal derangement of the right knee.  He laterunderwent arthroscopy with meniscal debridement in November 2006.

At the March 2012 Board hearing, the Veteran testified that he injured his right knee climbing up ladders during service.  He stated that he sought treatment for his knee during service and complained about his knee popping upon discharge from service.  He then sought treatment in 1980 for his knee and subsequently had surgery.  The Veteran stated that his physician told him it was an old injury, although he did not specifically relate his current disorder to service.

The Veteran was afforded a VA examination in April 2013 at which time the examiner diagnosed him with a right knee meniscal tear, status post arthroscopic surgery with residuals.  He opined that that the Veteran's knee disorder was less likely than not incurred in or caused by an in-service injury.  As a rationale, he stated that there is no continuity between his surgery in November 2006 and his military service.  Additionally, there was no evidence of a chronic right knee condition during service, and his separation examination was normal.  Although he acknowledged the Veteran's lay statement of an in-service injury, the examiner found that the objective medical evidence supported full recovery from any claimed in-service injury.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a right knee disorder.

As noted above, there is no evidence of any right knee disorder during the Veteran's military service, and he did not seek treatment immediately following his separation from service or for many decades thereafter.  Therefore, the Board finds that a right knee disorder, to include arthritis, did not manifest in service or within one year thereafter.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right knee disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board does acknowledge the Veteran's statements that he injured his right knee in service and has had problems since service.  The Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report his experience and symptoms in service and thereafter, the Board finds that such statements are not credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, a November 1970 separation examination found that his lower extremities were normal.  Thus, there was actually affirmative medical evidence showing that he did not have a right knee disorder at the time of his separation from service.

The Veteran also filed earlier claims for multiple disorders, including a back disorder, yet there was never any mention of a right knee disorder in his subsmissions.  If the Veteran was experiencing right knee symptoms since service, it would seem that he would have filed a claim, as he was already seeking benefit for other benefits.  Similarly, the Veteran filed a claim for disability benefits from the Social Security Adminsitration (SSA), but he only reported having back and respiratory problems in 1991.  It would have been in his own interest to report all disabilities affecting him when filing that claim.  Additionally, the Veteran sought treatment for other disorders over the years, yet there were no complaints, treatment, or diagnosis of a right knee disorder for decades following his military service.  

Thus, the Veteran's recent lay statements reporting a continuous history of symptoms of the claimed disability are inconsistent with past records in which he appears to have reported other conditions without mentioning any problems related to his right knee. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Moreover, a June 2003 VA treatment records shows that the Veteran only reported having pain in the inner aspect of his right knee for two weeks, and he was noted to have mild osteoarthritis in 2005.  Both of those reports suggest a more recent onset.

For the foregoing reasons, the Board finds that the Veteran's reported history of having a right knee disorder since service is not credible.

In addition to the lack of evidence showing that a right knee disordermanifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the April 2013 VA examiner rendered a negative nexus opinion that was based on an accurate factual premise and supported by rationale.

The Board notes that the Veteran has asserted that his right knee disorder is related to his military service.  While the Board has considered the Veteran's own opinion, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.

.  
II.  Respiratory Disorder 

The Veteran contends that his respiratory disorders are due to in-service asbestos exposure.  Upon review, the Veteran's DD-214s indicate that his military occupational specialty was equivalent to a maintenance engineer and a marine mechanic.  During the March 2012 hearing, he testified that his job duties included removing piping that was covered in asbestos. See March 2012 hearing transcript, page 4.  

After service, the Veteran was employed at a Naval Shipyard from 1975 to 1983.  He has acknowledged that he worked at the Long Beach Naval Shipyard after separating from service, but noted that, by that time, the dangers of asbestos had been known and specialists were tasked with removing asbestos. Id at 8. 

While cognizant that the Veteran has testified that he was not exposed to asbestos following his separation from service, the Board observes that the record also contains a September 1980 post-service treatment record indicating that he injured his back while chipping bricks out of a boiler.  Furthermore, the Veteran has testified that he was an automotive mechanic after separating from service. See March 2012 hearing transcript, page 8. See also M21-1MR IV.ii.2.C.9.f. (Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.) 

Based on the foregoing, the Board finds it likely that the Veteran was exposed to asbestos both during and after his military service.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  His lungs were clear in April 1970, and his November 1970 separation examination found his lungs and chest to be normal. 

Records dated in 1982 indicate that a chest x-ray revealed several areas of pleural plaquing, and a pulmonary function test that showed a mixed pulmonary defect.  The physician concluded that the Veteran had asbestosis and asbestotic lung disease.  

In March 1993, a physician noted the Veteran's exposure to asbestos.  He stated that January 1993 x-rays showed interstitial infiltrates and a left mid-lung field appearance consistent with cystic or fibrotic changes.  The physician opined that the Veteran had chronic obstructive pulmonary disease (COPD).  A sputum sample in March 1993 also showed iron stains were negative for asbestos bodies.  A November 1993 chest x-ray showed possible COPD and bilateral pleural thickening and mild bibasilar fibrosis, compatible with previous asbestos exposure.  

The Veteran was afforded a VA examination in October 1994.  The accompanying chest x-ray showed stable mild lingular pulmonary fibrosis, pleural thickening with blunting of left costophrenic angle, heart, lungs, and mediastinum.  No diaphragmatic calcifications were noted.   The examiner noted a history of asbestos exposure, and a hand-written note on the examination report indicated that an abnormal chest x-ray could be due to asbestosis.  

An August 1996 x-ray showed chronic fibrosis or bronchiectasis involving the lingual with fibrotic changes involving the right upper lobe and right lung base.  
Subsequent treatment records showed the Veteran was treated for asthma in 1999 and acute pleuritis in 2000.  An October 2006 x-ray showed his lungs were clear with no acute pathology.  

The Veteran was provided a VA respiratory examination in December 2006 during which the examiner indicated that the Veteran had been exposed to asbestos.  The examiner also noted that the Veteran was first diagnosed with asthma in the 1970's.  The examiner opined that "asbestos exposure usually results in symptoms that occur about 10 to 40 years after exposure.  [The Veteran] apparently developed symptoms of wheezing and asthma right after exposure to asbestos.  Based on this rationale, the [Veteran's] asthma or breathing problems are not caused by or a result of asbestos exposure."  

A February 2007 radiologic examination report showed bilateral lower lobe interstitial lung disease, but no evidence of acute cardiopulmonary disease.  In January 2008, the Veteran was treated in the emergency room for acute asthma.  The January 2008 treatment records show a past history of asbestosis, but no present diagnosis of asbestosis was made.  Instead, a COPD diagnosis was provided.  

X-rays from May 2008 show no acute cardiopulmonary disease and bilateral lower lobe interstitial lung disease.  

A November 2008 letter from the Veteran's physician stated that the Veteran "has a history of exposure to asbestos while in active duty.  He has progressively developed chronic obstructive pulmonary disease.  His last chest x-ray done on 8/9/08 showed lung fibrosis versus idiopathic pulmonary fibrosis.  This chest x-ray finding could be related to his asbestos exposure."  In September 200,9 the Veteran was treated for an acute asthma exacerbation.  

A general VA medical examination was conducted in June 2010 during which the examiner noted that Veteran had chronic obstructive pulmonary disease that had gradually worsened over the prior five years.  The Veteran also had a diagnosis of obstructive sleep apnea.  However, no opinion was offered as to the etiology of these disorders.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in March 2012.  As noted above, he discussed his prior asbestos exposure. He also testified that his current respiratory disorder was to his in-service asbestos exposure.  

The Veteran was also afforded a VA examination in April 2013.  The examiner noted that asbestosis is a restrictive pulmonary disease, whereas the Veteran's most recent pulmonary function test showed an "obstructive defect which is moderately severe and a concomitant restrictive pattern which may represent true restriction or pseudorestriction due to dynamic airway collapse or air trapping."  The examiner opined that the Veteran's current respiratory complaints were more likely due to his obstructive pulmonary conditions and less likely due to a restrictive pulmonary condition.  He stated that both bullous emphysema and asthma are obstructive lung diseases and would be diagnosed as COPD.  

The examiner noted that there is no objective evidence of COPD or any other chronic respiratory condition during the Veteran's military service. The shortness of breath had its onset after his military service in 1982, and therefore, he found that there is no continuity between the Veteran's currently diagnosed COPD and military service.  Bullous emphysema and asthma are obstructive pulmonary diseases that are not caused by asbestos exposure.  Therefore, the examiner opined that the Veteran's currently diagnosed COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, including potential asbestos exposure.  The examiner further stated that the Veteran's history of cigarette smoking is the most likely cause of his COPD and emphysema, as it is a well-known cause of COPD (emphysema). 

The examiner also noted that there is no objective evidence of obstructive sleep apnea or any other chronic respiratory condition during the Veteran's military service.  His obstructive sleep apnea was diagnosed after military service by sleep study in November 2006, and therefore, there was no continuity between the Veteran's currently diagnosed obstructive sleep apnea and his military service. The examiner commented that obstructive sleep apnea is caused by an upper airway obstruction, which is not caused by asbestos exposure. Therefore, the Veteran's currently diagnosed obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, including potential asbestos exposure.  The examiner commented that his sleep apnea was most likely caused his obesity. 

Finally, the examiner concluded that the evidence shows the Veteran has an obstructive pulmonary disease, and as asbestosis is a restrictive pulmonary disease, it is therefore less likely than not responsible for the Veteran's current respiratory impairments.

In considering the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.

As noted above, the Veteran did not have any complaints, treatment, or diagnosis of a respiratory disorder in service or for mnay years thereafter.  The Veteran and his representative have also not alleged that the disorder had its onset in service.  Therefore, the Board finds that a respiratory disorder did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a respiratory disorder manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  

Although there was a diagnosis of asbestosis in 1982 and the Board acknowledges the Veteran has previous asbestos exposure, the Board finds that the weight of the probative evidence, including the treatment records, multiple VA examinations, and radiologic reports, do not show the Veteran has a diagnosis of asbestosis.  The Veteran had high resolution CT scans of the chest in October 2009 and December 2012.  Neither diagnostic test showed evidence of asbestosis or asbestos-related respiratory disorders.  Instead, the scans were significant for bullous emphysema, which is a chronic obstructive pulmonary disease.  

Nevertheless, the Board must still consider whether the Veteran has any other respiratory disorder related to his military service, including as due to in-service exposure to asbestos.  

The April 2013 VA examiner opined that the Veteran's respiratory disorders, including COPD, emphysema, and asthma, were less likely than not due to service or to his in-service asbestos exposure.  The examiner provided a rationale for his opinions.  In particular, he noted that the Veteran's disorders are obstructive respiratory disorders, which are not generally caused by asbestos exposure.  Furthermore, the examiner provided alternative etiologies for his COPD and his sleep apnea.  

As stated above, in support of his claim, the Veteran submitted a November 2008 statement from his physician, who reported that the Veteran had a history of asbestos exposure while on active duty and that a chest x-ray revealed "lung fibrosis versus idiopathic pulmonary fibrosis" that "could be" related to asbestos exposure. Similarly, the handwritten note in the October 1994 VA examination only states that the "abnormal [chest x-ray] could be due to asbestosis."  However, the Board finds the opinions of the VA examiners to be more probative than these speculative statements.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2014).

The Board has also considered the Veteran's lay statements relating his current respiratory disorders to his military service.  However, the Board finds the opinion of the April 2013 VA examiner is more probative because it was provided by a medical professional with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history. 
 
Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a respiratory disorder is not warranted.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a respiratory disorder is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


